UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6711


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY MICHAEL BROWN, a/k/a Solo,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge.  (5:05-cr-00009-RLV-DCK-18; 5:13-cv-
00023-RLV)


Submitted:   August 22, 2013                 Decided:   August 27, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Michael Brown, Appellant Pro Se.     Thomas A. O’Malley,
Maria Kathleen Vento, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina; Amy Elizabeth Ray, Assistant United
States Attorney, Jill Westmoreland Rose, OFFICE OF THE UNITED
STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anthony      Michael      Brown       seeks    to    appeal       the    district

court’s    order      dismissing         his    28    U.S.C.A.      §     2255    (West       Supp.

2013) motion as successive and unauthorized.                              The order is not

appealable       unless        a    circuit          justice       or     judge        issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2006).

A   certificate        of      appealability           will    not       issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief    on    the    merits,      a    prisoner         satisfies       this    standard      by

demonstrating         that     reasonable           jurists     would         find     that     the

district       court’s      assessment         of    the     constitutional           claims     is

debatable      or     wrong.        Slack      v.    McDaniel,          529   U.S.     473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion       states    a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Brown has not made the requisite showing.                                Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                     We

dispense       with    oral        argument         because    the       facts        and     legal



                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3